Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submission entered May 17, 2022 in response to an Office Action mailed February 17, 2022 is acknowledged.
Claims 1-6 are pending.  Claim(s) 1 is/are currently amended.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.
Applicant argues that Halbo fails to teach "wherein a difference between the height level of the transport face of the second conveyor and the height level of the transport face of the first conveyor is determined based on a height of the container". 
Halbo discloses, at Col. 4:8-24,  "If the offset in height H corresponds with the height of the articles or bottles 5 which are transported on the inner product conveyor 9, an additional raising of the packing head is not necessary to avoid collisions at the crossover point of the rotational path of travel of the outer second group 14 of the gripper elements 2 with the inner product conveyor 9. If, as in FIGURE 2, both container conveyors 7,8 are located below the plane of conveyance of each of the product conveyors 9 and 10 and are at least lower in height than the height of containers 3 and 4, the lift of the heads 1 required to set in and take out the bottle containing cases 3 and 4 that must be executed by the bottle head 1 while at the side of the product conveyors 9 and 10 is only very slight. A slight lift of a head 1 during its total rotational travel causes a very slight burden on the machine and products and allows for a compact short machine." In particular, Halbo discloses the container conveyor (which is the first conveyor) is located below the plane of conveyance of the product conveyor (which is the second conveyor) and that making the height offset at least the same as the height of the containers reduces the lift required to set in and take out bottles, and that reducing the lift causes "a very slight burden on the machine and products". Therefore, there would be some consideration of the height of the containers in determining the difference in height levels, and the difference would be determined based on a height of the container. 
In consideration of the above arguments, Halbo is considered to teach the limitation "wherein a difference between the height level of the transport face of the second conveyor and the height level of the transport face of the first conveyor is determined based on a height of the container". The rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halbo (USPN 5456563).
Regarding Claim(s) 1, Halbo (USPN 5456563) teaches a facility comprising a first conveyor (7) for transporting a container (3) that includes an opening portion (top of container is open) provided on an upper side thereof and containing at least one article (bottles 6) therein; and a second conveyor (9) for transporting a target article (5), which is an article to be picked from the container, wherein a height level of a transport face of the first conveyor is set to be lower than a height level of a transport face of the second conveyor [Col. 4:2-5, "conveyor belt 9…is a predetermined vertical distance above the inboard conveyor belt 7"]; and wherein a difference between the height level of the transport face of the second conveyor and the height level of the transport face of the first conveyor is determined based on the height of the container [Col. 4:15-24, "container conveyors 7,8 are located below the plane of conveyance of each of the product conveyors 9 and 10 and are at least lower in height than the height of containers 3 and 4, the lift of the heads 1 required to set in and take out the bottle containing cases 3 and 4 that must be executed by the bottle head 1 while at the side of the product conveyors 9 and 10 is only very slight"]. 
Regarding Claim(s) 2, Halbo teaches the difference between the height level of the transport face of the second conveyor and the height level of the transport face of the first conveyor is set to match the height of the container [Col. 4:15-24, "at least lower in height than the height of the containers"].
Regarding Claim(s) 4 and 5, Halbo teaches a picking apparatus that takes the target article from the container, and wherein the picking apparatus includes a holding portion (gripper elements 2) that can hold the target article, a movement mechanism (chain 15) that moves the holding portion in directions extending along the transport face of the first conveyor, and a raising/lowering mechanism (cam 11 and follower rollers 12) that moves the holding portion in a vertical direction.

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate or fairly suggest the second conveyor comprising a stopper provided at end portion near the first conveyor and protrudes upward from the transport face of the second conveyor, and wherein the difference in height level of the transport face of the second conveyor and the height level of the transport face of the first conveyor is set to match a value obtained by subtracting a height of the stopper from the height of the container, combined with the rest of the claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653